Title: To George Washington from Christopher Hardwick, 26 August 1758
From: Hardwick, Christopher
To: Washington, George



Honorable Sir
Bullskin August 26th 1758

Yours of the 8th Instant Came to hand the 20th. I wou’d have wrote to you as often as you Desire, but that I have nothing material to Mention so often to write to you about, neither have I at this time any agreeable News or acct to Send to you in regard to our Crop the Weather being so excessive Dry, had not one Shower of rain since my Last Letter to you ’till Sunday last, makes me fear it will be but a poor Crop, tho. Better with you than with any other in our Neighbourhood, our last planting is but very small by the Drought & a great deal of it burnt up—According to your Directions I have sent the Mare with her four Colts to Mount Vernon, & wrote to John Alton to take particular Care of them, I shall have the Wheat Threshed out as soon as possible, people won’t ⟨mutilated⟩ hired to thresh at this Time, nor can I spare any of our own people ⟨mutilated⟩o it, as yet, Please to let me know what Quantity of wheat you’l have Sowed this year, your people are all well, I have nothing else material to Mention but am with due Respect Sir your most Humble & Obedient Servant

Christopher Hardwick


P.S. Sir please to write to me by the first opportunity concerning the Wheat.

